


EXHIBIT 10.77
MORTGAGEE'S SUBORDINATION AND CONSENT
To induce WELLS FARGO CAPITAL FINANCE, LLC, as agent for a syndicate of lenders
(in such capacity, "Agent"), and the lenders party to the below-described Credit
Facility, to continue to extend secured credit to THE DIXIE GROUP, INC., a
Tennessee corporation ("Dixie"), CANDLEWICK YARNS, LLC, an Alabama limited
liability company ("Candlewick"), FABRICA INTERNATIONAL, INC., a California
corporation ("Fabrica"), and TDG OPERATIONS, LLC, a Georgia limited liability
company formerly known as Masland Carpets, LLC, ("TDG"; Dixie, Candlewick,
Fabrica and TDG are referred to hereinafter individually as a "Borrower", and
collectively as the "Borrowers"), FIRST TENNESSEE BANK NATIONAL ASSOCIATION (the
"Mortgagee") hereby certifies and agrees for the benefit of the Agent, and its
successors and assigns, as follows:
1.    Premises; Mortgage. The Mortgagee holds or intends to hold a mortgage lien
on certain premises and/or improvements located at 716 Bill Miles Drive,
Saraland, Mobile County, Alabama (the "Premises") pursuant to a mortgage, deed
of trust or deed to secure debt (the "Mortgage"), a true, correct and complete
copy of which is attached hereto as Exhibit A. To the best of Mortgagee's
knowledge, the Mortgage is or will be in full force and effect and no Borrower
or other applicable grantor or mortgagor thereunder is in default of any
provision of the Mortgage as of the date hereof.
2.    Subordination.
(a)    The Mortgagee hereby subordinates any title, security interest, lien,
claim or other interest in any of each Borrower's accounts, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, general
intangibles, instruments, inventory, investment property, letter-of-credit
rights and letters of credit, all whether now or hereafter existing
(collectively, "Personal Property Collateral"), to any title, security interest,
lien, claim or other interest in the foregoing now or hereafter held by the
Agent. Notwithstanding the preceding sentence, the Mortgagee does not hereby
subordinate any interest in the land and improvements that constitute the
Premises, fixtures which are necessary for the operation of the Premises as
opposed to the operation of any Borrower's business (such as plumbing systems,
HVAC systems and the like), general intangibles which are necessary for the
operation of Premises as opposed to the operation of any Borrower's business
(such as certificates of occupancy, etc.), leases and rents relating to or
generated from the Premises, rights and interests under any interest rate swap
(or similar transaction) in connection with loans made by Mortgagee which are
secured by the Premises, or any proceeds or products of the foregoing, all
whether now or hereafter existing (all of the foregoing being the "Mortgagee
Priority Collateral").
(b)     Agent hereby subordinates any title, security interest, lien, claim or
other interest it now or hereafter has in the Mortgagee Priority Collateral to
any title, security interest, lien, claim or other interest in the Mortgagee
Priority Collateral now or hereafter held by the Mortgagee.
3.    Notices to Agent. The Mortgagee shall endeavor to promptly notify the
Agent as provided herein of each of the following events:
(a)    Any notice which the Mortgagee may give to any Borrower regarding
termination of any Borrower's rights to use or possess the Premises;
(b)    Any legal action which the Mortgagee may commence to foreclose any
Borrower's interests in the Premises or to appoint a receiver for the Premises;
and




--------------------------------------------------------------------------------




(c)    Any agreement or proposal for any Borrower to voluntarily convey to the
Mortgagee title to all or any portion of the Premises.


All notices to the Agent shall be deemed given when received by Wells Fargo
Capital Finance, LLC at 1100 Abernathy Road, Suite 1600, Atlanta, GA 30328.
Mortgagee shall not be liable for failure to provide any such notice in good
faith.
4.    Agent's Right to Occupy Premises. The Mortgagee hereby grants the Agent
the right to take and remain in possession of the Premises for purposes of
holding, processing, manufacturing, selling, using, storing, liquidating,
realizing upon or otherwise disposing of the Personal Property Collateral, and
for related and incidental purposes, for up to 120 days from and after the
receipt by the Agent of the notice required under paragraph 3 hereof. The Agent
shall reimburse the Mortgagee for any physical damage to the Premises actually
caused by the Agent. The Mortgagee acknowledges that the Agent shall not be
liable for any diminution in value of the Premises during the period of time in
which the Agent has physical possession of the Premises.
5.    Miscellaneous. This Subordination and Consent shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the State of Georgia. No failure on the part of the Agent or Mortgagee to
exercise, and no delay in exercising any right, power or remedy hereunder shall
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. This Subordination and Consent expresses completely,
exclusively and finally all the agreements, conditions and covenants of the
parties and does not need evidence (written or oral) of prior, contemporaneous
or subsequent statements or representations (express or implied) to reflect the
intentions of the parties. This Subordination and Consent may not be
supplemented or modified except in writing. This Subordination and Consent
inures to the benefit of and binds the Agent and Mortgagee and their respective
successors and assigns. The Mortgagee and Agent will notify any successor or
assign of the terms of this Subordination and Consent. This Subordination and
Consent does not imply a commitment to lend and shall be binding as long as the
credit facility established by the Credit Agreement dated September 13, 2011,
among Agent, the lenders from time to time party thereto (the “Lenders”),
Borrowers and others, as now or hereafter amended, modified, restated or
supplemented (the “Credit Facility”), remains outstanding, or any obligations of
any Borrower to the Agent or the Lenders remain outstanding thereunder or are
subject to being set aside, recovered, rescinded or required to be returned for
any reason. This Subordination and Consent may be executed by the parties hereto
in separate counterparts, all of which taken together shall constitute one
agreement, and the delivery of an executed version hereof in electronic or
facsimile form (including in pdf format) shall have the same effect as the
delivery of an original. THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS SUBORDINATION AND CONSENT.


[signature page follows]












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Subordination and Consent has been executed and
delivered by the Mortgagee as of this 23rd day of January, 2015.




FIRST TENNESSEE BANK NATIONAL ASSOCIATION


By:
/s/ Sybil H. Weldon    

Name:
Sybil H. Weldon    

Title:
Senior Vice President





ACCEPTED AND AGREED TO:
WELLS FARGO CAPITAL FINANCE, LLC, as Agent


By:     /s/ Gary Forlenza
Name: Gary Forlenza
Title:     VP




--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND AUTHORIZATION
The undersigned, as all of the Lenders under the Credit Facility described in
the foregoing Mortgagee’s Subordination and Consent (the “Subordination and
Consent”) executed by First Tennessee Bank National Association in favor of
Wells Fargo Capital Finance, LLC, as Agent under the Credit Facility described
therein, hereby (a) acknowledge all of the terms of the Subordination and
Consent, and (b) authorize Wells Fargo Capital Finance, LLC, in its capacity as
Agent, to execute and deliver the Subordination and Consent and to release its
Lien in the Premises.
 
WELLS FARGO CAPITAL FINANCE, LLC, as a Lender


By:     /s/ Gary Forlenza
Name: Gary Forlenza
Title:     VP




BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Robert B.H. Moore
Name: Robert B. H. Moore
Title:     Senior Vice President




